                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ROBERT EUGENE DYAS                                                                  PLAINTIFF

V.                            CASE NO. 5:18-cv-242-BRW-BD

TERRY FORD, et al.                                                              DEFENDANTS

                                            ORDER

       The Court has received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review of the

Recommendation, the Court concludes that the Recommendation should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

       Mr. Dyas’s lawsuit is DISMISSED, without prejudice.

       IT IS SO ORDERED, this 8th day of February, 2019.


                                                          /s/ Billy Roy Wilson_______________
                                                          UNITED STATES DISTRICT JUDGE
